PER CURIAM.
A.L.M. was adjudicated guilty, after an adjudicatory hearing, of five separate offenses. He was committed to a Level 8 program until his 19th birthday and was further assessed certain court costs and a $300 public defender’s fee. On appeal, A.L.M. correctly contends that the imposition of the public defender’s fee was improper because he was not given notice of his right to contest the amount of the fee. J.F. v. State, 961 So.2d 991 (Fla. 5th DCA 2007). On remand, the fee obligation may be re-imposed, provided the trial court complies with the provisions of Florida Rule of Criminal Procedure 3.720(d). J.F.
AL.M.’s additional argument that a public defender’s lien may not be imposed against a juvenile offender’s indigent parent is without merit. See § 938.29(2)(a), Fla. Stat. (2009).
AFFIRMED in part; REVERSED in part; REMANDED.
GRIFFIN, SAWAYA and EVANDER, JJ., concur.